DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The previous prior art rejection under Liang et al (US 20130161864) maintained and therefore it is proper to make this rejection FINAL
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (US 20130161864), cited in the previous Office Action.

Amendments to claim 1 are noted. 
Liang teaches pyromellitic dianhydride (PMDA) and 3,3'-4,4'- biphenylethanetetracarboxylic dianhydride (BPDA) (see 0037) as dianhydride (B).
In particular, Liang teaches BPDA present at amount of 80% mol (see polymer R-2 at Table 1, where BPDA is B-4-2)). The reference teaches 90% mol of analogous component B-4-1 (i.e. 3,4-dicarboxy-1,2,3,4-tetrahydronaphthalene-1-succinic acid dianhydride (see R-1), which can be replaced by B-4-2,  see 0037, where both of them presented in group B4).

The rejection can be found in the NON-FINAL office action mailed 11/02/2021 and is herein incorporated by reference

Response to Arguments

3.	Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive. 
Applicant submits that Liang discloses a dicarboxylic acid anhydride selected from (B-1), (B-2) and (B-3) must be at least 30% in an overall dicarboxylic acid anhydride component (see paragraph 0017). 
This is incorrect. , Liang teaches BPDA present at amount of 80% mol (see polymer R-2 at Table 1, where BPDA is B-4-2)). The reference teaches 90% mol of analogous component B-4-1 (i.e. 3,4-dicarboxy-1,2,3,4-tetrahydronaphthalene-1-succinic acid dianhydride (see R-1), which can be replaced by B-4-2,  see 0037, where both of them presented in group B4).

Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 






5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765